DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 10, it is unclear what is meant by “connect fourth side panel the first and third side panels”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8, 10 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dylla (U.S. Patent No. 3,099,390).
Regarding Claim 1, Dylla discloses a waste receptacle enclosure comprising: a first side panel 14 (Figure 1) having a first side edge, a second side edge, a top edge, a bottom edge, an inner face and an outer face (Figure 1); a second side panel 16 (figure 3) having a first side edge, a second side edge, a top edge, a bottom edge, an inner face and an outer face (figure 3), wherein the first side edge of the second panel is connected to the second side edge of the first side panel and oriented 90 degrees thereto (Figure 1); a third side panel 14 (Figure 2) having a first side edge, a second side edge, a top edge, a bottom edge, an inner face and an outer face (Figure 2); wherein the second side edge of the second panel is connected to the first side edge of the third side panel and oriented 90 degrees thereto (Figure 1); a lid 28 (figure 1) having a first side, a second side, a third side, a fourth side (Figure 1), and a planar sheet connecting each of the sides (figure 1), the planar sheet further having a top side and a bottom side (Figure 1), wherein the bottom side of the planar sheet rests upon the top edges of the first, second, and third side panels (figure 4); and a waste receptacle contained between the first, second, and third side panels 24 (figure 1).
Regarding Claim 2, Dylla discloses the lid further comprises a pass- through opening operable to allow access to the trash can contained therein (Figure 1).
Regarding Claim 3, Dylla discloses the lid further comprises a cover 24 (Figure 1) hingedly attached thereto 36 (figure 3)and operable to seal pass-through opening when not in use (Figure 1).
Regarding Claim 8, Dylla discloses a fourth side panel 18 (figure 2) having a first side edge, a second side edge, a top edge, a bottom edge, an inner face, and an outer face (figure 2), wherein the first side edge of the fourth panel is connected to the second 
Regarding Claim 10, Dylla discloses internal hinges operable to connect fourth side panel the first and third side panels 20 (figure 1).
Regarding Claim 11, Dylla discloses the fourth side panel further comprises: a door hingedly attached thereto (figure 1).
Claim(s) 1, 2, 4 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldberg (U.S. Patent No. 3,378,323).
Regarding Claim 1, Goldberg discloses a waste receptacle enclosure comprising: a first side panel 10 (Figure 1) having a first side edge, a second side edge, a top edge, a bottom edge, an inner face and an outer face (Figure 1); a second side panel 16 (figure 1) having a first side edge, a second side edge, a top edge, a bottom edge, an inner face and an outer face (figure 1), wherein the first side edge of the second panel is connected to the second side edge of the first side panel and oriented 90 degrees thereto (Figure 1); a third side panel 14 (figure 1) having a first side edge, a second side edge, a top edge, a bottom edge, an inner face and an outer face (figure 1); wherein the second side edge of the second panel is connected to the first side edge of the third side panel and oriented 90 degrees thereto (figure 1); a lid 32 (Figure 1) having a first side, a second side, a third side, a fourth side (Figure 1), and a planar sheet connecting each of the sides (Figure 1), the planar sheet further having a top side and a bottom side (Figure 1), wherein the bottom side of the planar sheet rests upon the top edges of 
Regarding Claim 2, Goldberg discloses the lid further comprises a pass- through opening operable to allow access to the trash can contained therein (Figure 1).
Regarding Claim 4, Goldberg discloses the lid further comprises a plug 36 (figure 1) operable to seal pass-through opening when not in use.
Regarding Claim 8, Goldberg discloses a fourth side panel having a first side edge, a second side edge, a top edge, a bottom edge, an inner face, and an outer face (Figure 1), wherein the first side edge of the fourth panel is connected to the second side edge of the third side panel (figure 1) and oriented 90 degrees thereto (figure 1) and the second side edge of the fourth panel is connected to the first side edge of the first side panel and oriented 90 degrees thereto (Figure 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierre et al. (FR2828873) in view of Goldberg (U.S. Patent No. 3,378,323).
Regarding Claim 1, Pierre et al. discloses a waste receptacle enclosure comprising: a first side panel having a first side edge, a second side edge, a top edge, a bottom edge, an inner face and an outer face (Figure 1); a second side panel having a 

    PNG
    media_image1.png
    509
    698
    media_image1.png
    Greyscale

Regarding Claim 6, Pierre et al. discloses internal hinges operable to connect first side panel to second side panel and second side panel to third side panel 5 (Figure 2).
Regarding Claim 7, Pierre et al. discloses a vertical pivot axis enabling the first and third side panels can pivot relative to the second side panel from a folded position to a 90 degree angle relative to second side panel (figure 2 and 3).
Claims 5, 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dylla (U.S. Patent No. 3,099,390) in view of Brooks (U.S. Pub. No. 20160221751).
Regarding Claims 5 and 9, Dylla teaches all the limitations substantially as claimed except for the outer face of the first, second, third and fourth side panels further comprise decorative faces.  However, Brooks teaches a decorative face 40 (figure 1).  
Regarding Claim 12, Dylla teaches all the limitations substantially as claimed except for the first, second, and third side panels further comprise: a plurality of fasteners operable to connect first, second, and third side panels to the trash can.  However, Brooks teaches a plurality of fasteners 42 (figure 5).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dylla to include a plurality of fasteners, as taught by Brooks, in order to help hold the waste container in place.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06 II(A), MPEP 2163.06 and MPEP 714.02.  The ''disclosure'' includes the claims, the specification and the drawings.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J VOLZ whose telephone number is (571)270-5430.  The examiner can normally be reached on Monday-Friday 11am-7pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.